Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 14, 2020

                                        No. 04-19-00526-CR

                                       Johnny Joe ALDANA,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 379th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CR10064
                            Honorable Ron Rangel, Judge Presiding


                                           ORDER
        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which counsel asserts there are no meritorious
issues to raise on appeal. Counsel has certified he sent copies of the brief and motion to withdraw
to appellant and explained appellant’s rights to review the record, file a pro se brief, and file a
pro se petition for discretionary review if this court determines the appeal is frivolous. See Kelly
v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014). In addition, counsel certifies he explained
how to obtain the record, enclosed a motion for this purpose, and provided appellant this court’s
address. See id.

      If appellant desires access to the appellate record, the court must receive his motion by
January 24, 2020. If appellant desires to file a pro se brief, we order that he do so on or before
February 28, 2020.

         If appellant files a timely pro se brief, the State may file a responsive brief no later than
thirty days after appellant’s pro se brief is filed in this court. Alternatively, if appellant does not
file a timely pro se brief, the State may file a brief in response to counsel’s brief no later than
March 30, 2020.

        We order the motion to withdraw filed by appellant’s counsel is held in abeyance
pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988) (holding that
a motion to withdraw should not be ruled on before appellate court independently reviews the
record to determine whether counsel’s evaluation that the appeal is frivolous is sound); Schulman
v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008) (same); see also Kelly, 436 S.W.3d at
319 (appointed counsel’s duties of representation do not cease when he files a motion to
withdraw; counsel must continue to “act with competence, commitment and dedication to the
interest of the client” until the court of appeals grants the motion). Accordingly, no new attorney
will be appointed for appellant at this time.

       We further order the clerk of this court to serve a copy of this order on appellant, his
counsel, the attorney for the State, and the clerk of the trial court.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court